Citation Nr: 0924431	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-31 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
secondary to service-connected right hip disorder.

2.  Entitlement to an increased rating for a right hip 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to 
January 1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has received evidence from the Veteran for which 
she did not waive initial RO review and consideration.  An 
April 2009 Board letter informed her of that fact and asked 
if she desired to waive initial RO review and consideration.  
See 38 C.F.R. § 20.1304 (2008).  The U.S. Postal Service 
returned the letter to VA as undeliverable.  Thus,  remand is 
mandated so that the RO may review the evidence and determine 
the Veteran's current address.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall attempt to obtain the 
Veteran's current address, and then send 
her a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date, and rating criteria for 
the claims on appeal.

2.  Then, after completing any additional 
development required to fulfill VA's duty to 
assist, readjudicate the veteran's claims in 
light of the additional evidence obtained.  
If either claim is not granted to her 
satisfaction, send her and her 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify her if further action is 
required on her part.  She has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




